Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/20/2022.

Claim Objections
Claims 1, 2, 10-13, 18, 19 and 20 are objected to because of the following informalities:  	Regarding claim 1, in line 1, “and” should read as “or”, to be in line with the rest of the claims and the title of the application.	Regarding claim 2, in line 1, “the calculated current” should read as “the calculated current in the DC-link”.
	Regarding claim 10, in line 3, “the inverter side” should read as “the inverter”. 	Regarding claim 11, in line 2-3, “the inverter stage” should read as “the inverter”;in line 3, “the inverter stage” should read as “the inverter”.	Regarding claim 12, in line 2, “the calculated current” should read as “the calculated current in the DC-link”.	Regarding claim 13, in line 6, “the difference” should read as “a difference between the calculated current and the average value or the DC-component or the fraction of the average value or the DC-component”;in line 7, “a corrected current” should read as “the corrected current”.	Regarding claim 18, in line 3, “the calculated current” should read as “the calculated current in the DC-link”.	Regarding claim 19, in line 2, “the line-line grid voltages” should read as “line-line grid voltages”;in line 2, “grid phase current” should read as “grid side current”.	Regarding claim 20, in line 2, “grid phase current” should read as “grid side current”.	Appropriate correction is required.

      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-15, 19-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakakibara et al. (US Patent Application Publication US 2014/0328091 A1, hereinafter “Sakakibara”	Regarding claim 1, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) a method for determining rectifier-stage output current (IL) or grid side currents of a frequency converter (see Fig. 1) having a passive rectifier (11), an inverter (12), a DC-link with a DC-link inductor (L) and a DC-link capacitor (C) between the passive rectifier and the inverter or an AC-inductor at a grid side of the rectifier-stage, wherein the method comprises (see Fig. 9(C)) a step of calculating a current in the DC-link (Ich) or grid side currents by using at least a voltage value (VLh) and characteristics of the rectifier-stage or the DC-link (C of step Cs) to form a corrected current (ILh) using the calculated current in the DC-link (Ich) or the calculated grid side currents and a measured current (Ioh) or currents, or a fraction of the measured current or currents (Examiner’s Note: Bolded limitations are elected options).

	Regarding claim 3, Sakakibara discloses (see Fig. 9(C)) wherein the calculated current in the DC-link (Ich) or the calculated grid side currents contain an AC component only (Ich has AC components only as it is a current flowing through C), meaning that the corrected current (ILh) or currents are obtained by adding a DC component of a measured current (Ioh-kVLh) from an inverter side of the frequency converter to the calculated current (Ioh-kVLh is added to Ich to obtain ILh) or currents.

	Regarding claim 4, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current in the DC-link (Ich) is obtained by using characteristics of the DC-link inductor (L of block 1/Ls) and measured voltages across the DC-link inductor (VLh).

	Regarding claim 5, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current in the DC-link (Ich) is obtained by using characteristics of the DC-link capacitor (C of block 1/Cs) and measured voltages across the DC-link capacitor (Vch).

	Regarding claim 6, the claim is anticipated by Sakakibara as the claim relies on a non-elected option of claim 1. Claim 6 relies on a non-elected option “an AC-inductor at a grid side of the rectifier-stage” of claim 1, and thus “characteristics of the AC-inductor” and “measured voltages across the AC-inductor“ of claim 6 are also non-elected options.

	Regarding claim 7, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current in the DC-link (Ich) is obtained by using characteristics of the DC-link capacitor (C of block 1/Cs) and characteristics of the DC-link inductor (L of block 1/Ls) and measured voltages across the DC-link capacitor and the DC-link inductor (Vch, VLh) or characteristics of any other component in the rectifier-stage of the frequency converter.

	Regarding claim 8, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current in the DC-link (Ich) is obtained by using both characteristics of the DC-link capacitor and characteristics of the DC-link inductor (C of block 1/Cs and L of block 1/Ls) or characteristics of the AC-inductor and measured voltages across the components (Vch, VLh) or characteristics of any other component in the rectifier-stage of the frequency converter.

	Regarding claim 9, Sakakibara discloses (see Fig. 9(C)) wherein a DC current is measured (Ioh) and used in combination with the calculated current in the DC-link (Ich), wherein the combination of the measured current and the calculated current in the DC-link form the corrected current (ILh).

	Regarding claim 10, Sakakibara discloses (see Fig. 9(C)) wherein a DC-component of the measured current from the inverter of the frequency converter or a fraction of the DC-component of the measured current from the inverter side of the frequency converter (Ioh – kVLh is the DC-component) is used to adjust the calculated current in the DC-link (Ich is adjusted by Ioh-kVLh).

	Regarding claim 11, Sakakibara discloses (see Fig. 9(C)) wherein the DC current is measured in one of two inverter-side DC-link rails (Ioh is measured in the high-side inverter-side DC-link rail), at least two legs of the inverter stage, or at least two outputs of the inverter stage.

	Regarding claim 12, Sakakibara discloses (see Fig. 9(C)) wherein an average value or a DC-component of the calculated current is determined (the DC-component of Ich is determined by subtracting Ioh-kVLh from Ich).

	Regarding claim 13, Sakakibara discloses (see Fig. 9(C)) wherein an average value or a DC-component or a fraction of the average value or the DC-component of the calculated current is derived (the DC-component of Ich is determined by subtracting Ioh-kVLh from Ich), the average value or the DC-component or the fraction of the average value or the DC-component is subtracted from the calculated current (see subtraction function connected to Ich), and an average value or a DC-component or a fraction of the average value or the DC-component of the measured DC current is added to the difference to form a corrected current (ILh is obtained by adding Ioh-kVLh to -Ich).

	Regarding claim 14, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current in the DC-link (Ich) is derived by integrating a voltage drop (VLh) across the DC-link inductor (see block 1/Ls).

	Regarding claim 15, Sakakibara discloses (see Fig. 9(A)) wherein the voltage drop is calculated from a difference between an output voltage of the rectifier-stage (Vs) and a DC-link voltage (Vch) (Vs – Vch determines VLh).

	Regarding claims 19, and 20, the claims are anticipated by Sakakibara as the claims rely on non-elected options of claim 1. Claims 19 and 20 rely on non-elected options “determining grid side currents” and “calculating grid side currents” of claim 1, and thus “derive each grid phase current” of claims 19 and 20 are also non-elected options.

	Regarding claim 21, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) wherein information obtained from the calculated current or from the corrected current and grid-voltages is used to calculate at least one of imbalance, voltage distortion, RMS values, and THD values (see [0035] Ich is used to calculate harmonics so as “harmonics due to an inductive load can be effectively suppressed while resonance due to the LC filter is suppressed”).

	Regarding claim 22, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) wherein information obtained from the corrected current or from the corrected current and a grid-side voltage is used for protection (see [0035] ILh is used to provide protection of the frequency converter in that “harmonics due to an inductive load can be effectively suppressed while resonance due to the LC filter is suppressed”) or life-time estimation of the frequency converter or components of the frequency converter.
Allowable Subject Matter
Claims 2, 16, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the calculated current or an absolute value of the calculated grid side currents each contains an AC component and a DC component, where each corrected current is determined by separating the AC and DC components and then adjusting the DC component by the measured current or a fraction of the measured current from an inverter side of the frequency converter.”.	Regarding Claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the output voltage of the rectifier-stage is calculated from an instantaneous maximum value minus an instantaneous minimum value of grid voltages at an input side of the rectifier-stage.”.	Claim 17 is objected due to its dependency on claim 16.
	Claim 18 is objected due to its dependency on claim 2.
Response to Arguments
Applicant's arguments filed on 06/20/2022 have been fully considered but they are not persuasive.	Regarding Claim 1, Applicant argued “Nothing in Sakakibara's FIGS. 1, 8, 9(A) or 9(C) disclose determining or calculating the current IL at all. Rather, Sakakibara's FIG. 1 shows the current IL without the figure or any corresponding portions in the written description disclosing anything about determining/calculating the current IL.” And that “Sakakibara’s FIGS. 9(A) and 9(C) show block diagrams of Sakakibara’s power converter without disclosing determining/calculating IL or ILh.”	However, Examiner exerts that Fig. 1 of Sakakibara was introduced to provide disclosure of the detailed components of Fig. 8. IL of Fig. 1 is shown as the equivalent to ILh in Fig. 8. Fig. 9(C) of Sakakibara shows block diagrams of determining/calculating ILh, i.e. the calculated output of the block diagram on the right hand side is ILh. 
	Applicant further argued that “the Examiner has not established that Sakakibara uses a voltage value and characteristics of the rectifier-stage or the DC-link to form a corrected current using the calculated current in the DC-link or the calculated grid side currents and a measured current or currents, or a fraction of the measured current or currents as amended independent claim 1 of the present application recites.”
	However, in Fig. 9(C) of Sakakibara, it can be seen that a corrected current ILh is calculated by using a voltage value, i.e. VLh being input to block Cs, and a characteristic of the DC-link, i.e. capacitance C of the DC-link capacitor in block Cs, and using the calculated current in the DC-link Ich and a measured current Ioh, as ILh and Ioh are used to determine VLh. Therefore, Applicant’s arguments are not persuasive.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838